DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim of current Application rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 9268012 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of current Application are broader in scope than the claims of U.S. Patent No. US 9268012 B2.
Claims of current Application provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 14303161 in view of Art presented in the rejection bellow. Claims of current Application have similar scope with copending Application No. 14303161 and are obvious as presented in the rejection bellow.
This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The scope of the term “window” is  indefinite. The broadest reasonable interpretation allows using the any type of aperture or hole to be used as window. The window can be covered by glass, lens or any semitransparent material   or uncovered (meaning just pure hole). Why it is essential because claim 2 talks about reflections from the windows. If the hole is uncovered the no reflection is present at all. Also window can have multiple separated sections for example one section for the receiver second section for transmitter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 10, 11, 20, 23,  26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh US 20150260830 A1 in view of Villeneuve	US 20170153319 A1 or Hanada US 20150212208 A1.
Regarding claims 1, 26 Ghosh teaches
1, 26 (Original) An optical sensor module comprising: 
an optical source(731) including a VCSEL(abstract) device operable to generate a narrow divergence source beam(70) directed through a window(108) toward an object(720), 
an optical detector(734) to sense light reflected back from the object illuminated by the narrow divergence source beam(fig. 7); and 
a computation device operable to determine a distance to the object or a physical characteristic of the object based at least in part on a signal from the optical detector.  (abstract)
Ghosh also teaches using low divergence beam[0037][0072] in order to provide quasi-uniform intensity at a sufficiently large distance
But does not explicitly teach
the narrow divergence source beam having a full-width half-maximum beam divergence of no more than 10 degrees; 
Villeneuve teaches
the narrow divergence source beam having a full-width half-maximum beam divergence of no more than 10 degrees; [0055](divergence of 0.1 -3 mrad correspond to  0.00572958 -0.1719 degree divergence. )
9. (Original) The optical sensor module of claim 8 having a full-width half-maximum beam divergence of less than 5 degrees.  
and Hanada teaches  multiple divergence angles to be achieved [0011]
9. (Original) The optical sensor module of claim 8 having a full-width half-maximum beam divergence of less than 5 degrees.  [0011]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Ghosh with teaching by Villeneuve or Hanada in order to provide quasi-uniform intensity at a sufficiently large distance as desired by Ghosh.





2. (Original) The optical sensor module of claim 1 wherein the optical detector is disposed such that light specularly reflected from the window is not incident on the optical detector. (fig. 7 and fig. 1) 

3. (Original) The optical sensor module of claim 2 further including a baffle(fig. 7 731 includes edges which are baffle between optical detector and vcsel) disposed between the VCSEL devices and the optical detector.  

10. (Currently amended) The optical sensor module of claim 1 wherein the VCSEL device is mounted on a first side of a substrate(101), the VCSEL device including a respective cavity having a laser gain section between first and second DBR mirrors, the substrate having a third mirror on a second side of the substrate opposite the first side.  (fig. 1D)

11. (Currently amended) The optical sensor module of claim 1  wherein the VCSEL device includes a converging microlens thereon.  [0071]

20. (Currently amended) The optical sensor module of claim 1 

 including a transparent cover having at least one light attenuation coating thereon, the module being configured such light reflected back from the object is detected by the optical detector after the reflected light passes through the at least one light attenuation coating.  [0101](optical filter)

23. (Original) The optical sensor module of claim 1 wherein the optical detector is disposed adjacent an axis of the narrow divergence source beam generated by the VCSEL device.  (fig. 7)

Claim 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh US 20150260830 A1 in view of Villeneuve	US 20170153319 A1 or Hanada US 20150212208 A1 further in view of Wang	US 20150311673 A1.
Regarding claim 4 Ghosh teaches
4. (Currently amended) The optical sensor module of claim 1  
wherein the VCSEL device includes a gain section 
but does not explicitly teach
having multiple gain sections separated from each other by respective tunnel junction diodes.  

Wang teaches
having multiple gain sections separated from each other by respective tunnel junction diodes.  [0018]
5. (Original) The optical sensor module of claim 4 wherein each of the gain sections is disposed at a location corresponding to a respective maximum intensity point of a resonant cavity standing wave for the VCSEL device.  [0060-0061]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Ghosh with teaching by Wang in order to supply minority carriers in the gain region.


6. (Original) The optical sensor module of claim 4 wherein each of the gain sections is disposed such that a resonant cavity length of each VCSEL device increases in half wavelengths in accordance with the number of gain sections.  

Claim 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh US 20150260830 A1 in view of Villeneuve	or Hanada further in view of Wang US 20150311673 A1.
Regarding claim 3 Ghosh teaches 
7. (Currently amended) The optical sensor module of claim 1  wherein the VCSEL device includes a cavity having a laser gain section between first and second DBR mirrors, (fig. 1D)
the VCSEL device further including a third mirror external to the cavity,(fig. 1d)[0051-52]
does not teach but Wang teaches
wherein the first and second DBR mirrors have a reflectivity such that the VCSEL device would not lase in the absence of the third mirror. [0015-0016]
8. (Original) The optical sensor module of claim 7 wherein the third mirror(435) includes a partial reflection coating. (446) [0067]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Ghosh with teaching by Wang in order to achieve collimated light. 

 Claim 17-16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh US 20150260830 A1 in view of Villeneuve	or Hanada.
12. (Original) The optical sensor module of claim 1 wherein the VCSEL device and optical detector are on a common substrate.  

13. (Original) The optical sensor module of claim 12 wherein the VCSEL device is disposed such that the narrow divergence source beam passes through the substrate, and wherein the optical detector is disposed such that light reflected back from the object is detected by the optical detector after passing through the substrate.  

14. (Original) The optical sensor module of claim 12 wherein the VCSEL device is on a first side of the substrate, and the optical detectors is on a second opposite side of the substrate.  

15. (Original) The optical sensor module of claim 14 configured such that the optical detector detects light reflected back from the object after the reflected light passes through the substrate.  

16. (Original) The optical sensor module of claim 14 configured such that the optical detector detects light reflected back from the object after the reflected light passes through a via hole in the substrate.  
21. (Currently amended) The optical sensor module of claim 1 any one of the previous claims wherein the VCSEL device and the optical detector are integrated in a common substrate that includes trench feedthroughs such that all contacts for the VCSEL device and the optical detector are on a same side for a surface mount assembly.  
Although Ghosh does not explicitly teach limitations of the claims 12-16, 21 the position of the detector and source is just a matter of design choice. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645